     Case 1:18-cv-00255-DAD-BAM Document 48 Filed 12/28/20 Page 1 of 2


 1

 2

 3

 4

 5                        UNITED STATES DISTRICT COURT
 6                               EASTERN DISTRICT OF CALIFORNIA

 7

 8    MICHAEL MADDEN, Successor-in-                    Case No. 1:18-cv-00255-DAD-BAM (PC)
      Interest to Ryan P. Madden, et al.,
 9                                                     ORDER REQUIRING PLAINTIFFS TO
                         Plaintiffs,                   SUBMIT LONG FORM APPLICATION TO
10                                                     PROCEED IN FORMA PAUPERIS OR PAY
             v.                                        REMAINING FILING FEE
11
      HICKS, et al.,                                   THIRTY (30) DAY DEADLINE
12
                         Defendants.                   ORDER DIRECTING CLERK’S OFFICE TO
13                                                     SEND PLAINTIFFS LONG FORM IN
                                                       FORMA PAUPERIS APPLICATION
14

15          Plaintiffs Michael Madden and Kathy Madden, as Successors-in-Interest to Ryan P.

16   Madden (collectively, “Plaintiffs”) are proceeding pro se and in forma pauperis in this civil rights

17   action under 42 U.S.C. § 1983. This action proceeds against Defendant Hicks for excessive force

18   and assault and battery claims, and against Defendants Silva and Hicks for California Bane Act

19   and retaliation claims.

20          On October 9, 2020, Defendants filed a motion to revoke Plaintiffs’ in forma pauperis

21   status. (ECF No. 34.) On November 6, 2020, the Court ordered Plaintiffs to file non-prisoner

22   applications to proceed in forma pauperis or pay the remaining filing fee of $139.42 in order to

23   proceed with this action. (ECF No. 38.) Plaintiffs filed an opposition to Defendants’ motion to

24   revoke Plaintiffs’ in forma pauperis status on December 11, 2020, (ECF No. 44), and motions to

25   proceed in forma pauperis on December 14, 2020, (ECF Nos. 45, 46). Defendants filed a reply to

26   Plaintiff’s opposition on December 17, 2020. (ECF No. 47.)

27          Upon review of the applications to proceed in forma pauperis filed by Plaintiffs, the Court

28   finds that clarification regarding Plaintiffs’ income and expenses is necessary. The applications
                                                       1
     Case 1:18-cv-00255-DAD-BAM Document 48 Filed 12/28/20 Page 2 of 2


 1   filed by each Plaintiff are nearly identical, with both claiming to: own a small business that has

 2   been severely affected by the COVID-19 pandemic, receive unemployment, have $500 in a

 3   checking account, and support each other as a dependent. (ECF Nos. 45, 46.) However,

 4   Plaintiffs have failed to complete the applications in a manner that will provide the Court with a

 5   complete financial picture. Specifically, Plaintiffs have failed to specify the amounts of

 6   unemployment benefits received, whether and how much they expect to continue to receive, and

 7   how much they contribute to one another’s support as dependents. It is also unclear to the Court

 8   whether the checking account identified in each application is a joint checking account, or

 9   whether each Plaintiff owns their own checking account, each containing $500.

10          In light of these deficiencies, the Court finds that it would be appropriate for Plaintiffs to

11   complete the long form in forma pauperis application. As the application includes questions

12   regarding spousal income and assets, Plaintiffs need only complete the form once, but both

13   Plaintiffs must sign the affidavit in support of the application. Alternatively, Plaintiffs may pay

14   the outstanding $139.42 filing fee for this action. Upon receipt of either the application or the

15   filing fee, the Court will turn to the merits of Defendants’ motion to revoke.

16          Accordingly, IT IS HEREBY ORDERED that:

17      1. The Clerk of the Court is directed to send to Plaintiffs one (1) blank copy of the “Long

18          Form” fee waiver application (AO 239);

19      2. Within thirty (30) days of the date of service of this order, Plaintiffs shall submit the

20          attached long form application to proceed in forma pauperis, completed and signed by
21          both Plaintiffs, or pay the remaining $139.42 filing fee for this action; and

22      3. No requests for extension will be granted without a showing of good cause.

23
     IT IS SO ORDERED.
24

25      Dated:     December 28, 2020                           /s/ Barbara    A. McAuliffe             _
                                                        UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                        2
